UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 333-152432 Delaware (State or other jurisdiction of incorporation or organization) 42-1743717 (I.R.S. Employer Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732)758-1577 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ( )No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Â§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ( ) Yes ( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,"" accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( ) Yes (X ) No As of September 30, 2009, there were 14,647,800 shares of common stock outstanding with a par value of $0.0001. Table of Contents Page Part I. FINANCIAL INFORMATION Item 1. CondensedFinancial Statements (Unaudited) 4 Condensed Balance Sheets as of September 30, 2009 and December 31, 2008 4 Condensed Statements of Operations for the Three Months and Nine Months Ended September 30, 2009 and 2008 5 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 6 Condensed Notes to Financial Statements (Unaudited) 7-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13-14 Item 4. Controls and Procedures 14 Part II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submissions of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Unregistered Sales of Equity Securities Item 6. Exhibits 16 Signatures 17 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Life Nutrition Products, Inc. Condensed Balance Sheets (unaudited) As of September 30, 2009 and December 31, 2008 September 30, December 31, 2009 2008 Assets Current Assets Inventory $ 307 $ 307 Total Current Assets 307 307 Equipment, net 2,276 2,708 Total Assets $ 2,583 $ 3,015 Liabilities and Stockholders' Deficit Liabilities Account payable and accrued expenses $ 5,650 $ 49 Liability for stock to be issued 1,005 20,000 Loan- related party 5,598 - Total Liabilities 12,253 20,049 Stockholders' Deficit Preferred stock, $0.0001 par value, 2,000,000 authorized, none issued and outstanding - - Common stock $0.0001 par value, 50,000,000 authorized, 1,465 1,406 14,647,800 issued and outstanding as of September 30, 2009 and 14,055,000 issued and outstanding as of December 31, 2008 Additional paid-in capital 478,590 439,070 Accumulated deficit (489,725) (457,510) Total Stockholders' Deficit (9,670) (17,034) Total Liabilities and Stockholders' Deficit $ 2,583 $ 3,015 The accompanying footnotes are an integral part of these condensed financial statements. 4 Life Nutrition Products, Inc. Condensed Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Revenue $ 140 $ 615 $ 1,477 $ 2,437 Cost of Revenues - 3,273 - 17,409 Gross Profit 140 (2,658) 1,477 (14,972) Expenses Selling General and Administrative 9,636 44,790 33,691 121,315 Other Income (Expense) Interest Income - 23 - 164 Interest Expense - - - (1,137) Total Expenses - 23 - (973) Loss Before Provision for Income Taxes (9,496) (47,425) (32,214) (137,260) Provision for Income Taxes - Net Loss Attributable to Common Shareholders $ (9,496) $(47,425) $(32,214) $ (137,260) Weighted Average Shares of Common Stock Outstanding-Basic and Diluted $15,553,887 $ $ 14,354,704 $12,790,912 Net Loss per Basic and Diluted Common Share $(0.00) $(0.00) $( 0.00) $(0.00) The accompanying footnotes are an integral part of these condensed financial statements. 5 Life Nutrition Products, Inc. Condensed Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2009 2008 Cash Flows from Operating Activities Net Loss $(32,214) $(137,260) Depreciation 432 - Stock based compensation 9,045 20,297 Decrease in inventory - 17,408 Decrease in security deposit - 300 Increase (decrease) in accounts payable and accrued expenses 5,599 (894) Net Cash Used In Operating Activities (17,138) (100,149) Cash Flows from Financing Activities (Repayment) of line of credit - (75,000) Proceeds (repayment) of officer loan 5,598 (74,345) Proceeds from stock issuance 11,540 250,031 Net Cash Provided by Financing Activities 17,138 100,686 Net increase in cash - 537 Cash at beginning of period - 856 Cash at end of period $ - $1,393 SUPPLEMENTARY DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ - $ 1,137 Income taxes $ - $ - The accompanying footnotes are an integral part of these condensed financial statements. 6 Life Nutrition Products, Inc. Condensed Notes to the Financial Statements (unaudited) September 30, 2009 and 2008 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared without audit in accordance with accounting principles generally accepted in the United States for the interim financial information and with the instructions to Form 10-Q and Regulation S-K as promulgated by the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fair statement of the results of operations have been included. The results of operations for the nine months ended September 30, 2009 are not necessarily indicative of the results of operations for the full year. When reading the financial information contained in this Quarterly Report, reference should be made to the financial statements, schedule, and notes contained in the Company's annual report for the year ended, December 31, 2008. Life Nutrition Products, Inc was originally organized as a New Jersey limited liability company in February 2005 under the name Life Nutrition Products, LLC ("LNP"). On September 24, 2007, Life Nutrition Products, Inc. a Delaware Corporation was formed and merged with LNP. Under the terms of the merger 10 million shares of common stock were issued to the LNP Members to acquire all of LNP's membership interests. After the merger, 10 million shares of common stock were outstanding, all of which were owned by LNP's two founders, Michael M. Salerno, President and Richard G. Birn, Vice President. Our primary business purpose is to market over-the-counter, all-natural dietary supplements under the trade names: Trim For Life3 Appetite Control and Trim For Life3 Energy Formula. The Trim For Life3 Appetite Control Formula is patent pending and supported by scientific studies. The Trim For Life3 Energy Formula is a proprietary formula blend. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. Cash and Cash Equivalents Highly liquid investments with maturities of three months or less at the date of purchase (that are readily convertible to cash) are considered to be cash equivalents and are stated at cost, which approximates market value. Accounts Receivable The Company does not extend credit to customers. Inventory Inventory is stated at the lower of cost or market. Cost is determined using the first-in first-out method. Inventories consist of only finished goods. Property and Equipment Property and equipment are stated at cost. Depreciation and amortization are computed on the straight-line method based on the estimated useful lives of the assets. 7 Life Nutrition Products, Inc. Condensed Notes to the Financial Statements (unaudited) (Continued) September 30, 2009 and 2008 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition The Company's sales are placed over the Internet or by phone and payment is taken by either credit card or check. Product is shipped immediately upon receipt of order. Revenue is recognized at the time of shipment.LifeNutrition Products offers customers the right to return certain of its products. Revenue for these products is recognized in accordance with Statement of Financial Accounting Standards (SFAS) No. 48, Revenue Recognition When Right of Return Exists. Among its criteria for revenue recognition from sales transactions where a buyer has a right of return, SFAS No. 48 requires the amount of future returns to be reasonably estimated. We were unable to reasonably estimate returns for the periods reported, therefore, the recognition of revenue was recognized at the time of shipment. Net (Loss) Per Share of Common Stock The following table sets forth the computation of basic and diluted earnings per share: Nine MonthsEnded September 30, 2009 2008 Net Loss $(32,214) $ (137,260) Weighted Average common stock shares outstanding (basic) 14,354,704 12,790,912 Options - - Warrants - - Weighted Average common stock shares outstanding (diluted) 14,354,704 12,790,912 All dilutive securities were not included in the calculation of dilutive earnings per share because the effect would be anti-dilutive when the Company has incurred a loss from operations. There are no dilutive securities, such as warrants or options, outstanding. Recent Accounting Pronouncements Unless stated below, there have been no recent accounting pronouncements or changes in accounting pronouncements during the nine months ended September 30, 2009, as compared to the recent accounting pronouncements described in our annual report on Form 10-K for the year ended December 31, 2008 that are of material significance to the financial statements or have potential material significance to the Company. In May 2009, the FASB issued ASC 855-10, Subsequent Events. This standard establishes general standards of accounting for and disclosure of events that occur after the balance sheet date, but before financial statements are issued or available to be issued. It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, whether that date represents the date the financial statements were issued or were available to be issued. This disclosure should alert all users of financial statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented. ASC 855 is effective for fiscal years and interim periods ended after June 15, 2009 and is applied prospectively. Adoption of ASC 855-10 did not have a material impact on the Company's consolidated results of operations or financial condition. The Company has evaluated subsequent events through October 23, 2009, the date the financial statements were issued. 8 Life Nutrition Products, Inc. Condensed Notes to the Financial Statements (unaudited) (Continued) September 30, 2009 and 2008 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In June 2009, the FASB issued Accounting Standards Update 2009-01, " The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles-a replacement of FASB Statement No. 162". The FASB Accounting Standards Codification is intended to be the source of authoritative U.S. generally accepted accounting principles (GAAP) and reporting standards as issued by the Financial Accounting Standards Board. Its primary purpose is to improve clarity and use of existing standards by grouping authoritative literature under common topics. This Statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Codification does not change or alter existing GAAP and there is no impact on our consolidated financial position or results of operations. Shipping and Handling Shipping and handling costs have been expensed as incurred and have been included in operating expenses. Shipping and handling expense was $107 and $274 for the nine month period ended September 30, 2009 and 2008, respectively. Advertising Advertising costs have been expensed as incurred and have been included in operating expenses. Advertising expense was $525 and $1,400 for the nine month period ended September 30, 2009 and 2008, respectively. 3.
